DETAILED ACTION

This communication is in response to the Application filed on 19 February 2020. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 5 states “the intelligent pre-processor removes agent utterances”. The examiner, though, does not see support in the applicant’s specification for “removes”. The closest support appears to be {0043], which specifies separating customer and agent utterances.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 11, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210103634, hereinafter referred to as Gkikas et al.

Regarding claim 1, Gkikas et al. discloses an autonomous automated intent mining system for automated extraction of intents from conversation data in a text-based conversation corpus for use in an artificial intelligence (AI)-driven dialog system (“The present application relates to systems, devices, apparatuses and methods of automatically inducing user intent in unstructured conversational (dialogue) corpora. The application leverages various techniques within the fields of speech processing, natural language processing, artificial intelligence, and machine learning,” Gkikas et al., para [0007].), the intent mining system comprising: 

an intelligent pre-processor for operating on the conversation data in the text-based conversation corpus stored in a computer memory to identify relevant utterances (“In some configurations, the system includes a pre-processor arranged to eliminate words and marks that have no linguistic value from a corpus, and arranged to create a sequence of word tokens and pairs of sentence boundary control characters, where the corpus comprises at least one sentence. The intent calculator may be arranged to validate the intent semantic structure. The intent calculator may be configured to assign intent labels to intent clusters and store the intent labels to the intent library,” Gkikas et al., [0015].); 

a representation processor for operating on the identified relevant utterances to create a numerical representation of each of the identified relevant utterances (“The keywords are then projected to an n-dimensional embeddings space, i.e. are turned in to n-dimensional vectors 130, i.e. word embeddings representations, using an embeddings model 131. Word embeddings are a baseline technique for adding pretrained lexical semantic knowledge to NLP applications. That is, keywords are projected to a semantic space (the embeddings space) and are mapped to vectors of real numbers representing distributional properties of words in large language data,” Gkikas et al., para [0085]. Vectors are numerical representations.); and 

a clustering processor for generating clusters of utterances and classifying each of the identified relevant utterances into a cluster based on the numerical representation of each utterance (Gkikas et al., paras [0082], [0085], and [0090]), wherein each generated cluster represents a unique intent for use in the Al-driven dialog system (“The present invention addresses a technical problem of automatically inducing user intent libraries from unlabeled dialogue data. An intent library includes semantically homogeneous groups of user utterances, i.e. surface linguistic expressions that may be uttered or typed by users when interacting with a human operator or a computer system. Each of these groups implicitly captures the semantics of a user intent and can optionally be mapped to an explicit semantic description of the intent, i.e., a description of the semantic components of the intent. That is, each intent description clusters words and phrases conveying similar meanings in a single (common) semantic abstraction,” Gkikas et al., para [0049].).  

As to claim 11, method claim 11 and system claim 1 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

As to claim 20, CRM claim 20 and system claim 1 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 20 is similarly rejected under the same rationale as applied above 

Regarding claim 4, Gkikas et al. discloses the system of claim 1, wherein the conversation data is unlabelled (“The present invention addresses a technical problem of automatically inducing user intent libraries from unlabeled dialogue data. An intent library includes semantically homogeneous groups of user utterances, i.e. surface linguistic expressions that may be uttered or typed by users when interacting with a human operator or a computer system,” Gkikas et al., para [0049] ) and the intelligent pre-processor operates on the conversation data in an unsupervised manner (“An unsupervised clustering algorithm is subsequently applied on either one of the two types of embeddings, i.e. word 150 or sentence embeddings 170, computed above,” Gkikas et al. [0090].).  

As to claim 14, method claim 14 and system claim 4 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Regarding claim 7, Gkikas et al. discloses the system of claim 1, wherein the representation processor utilizes at least one of a semantic, a surface level, and a corpus-specific algorithm to create the numerical representation (“More precisely, the application relies on the combined use of grammatical knowledge (acquired from syntactic parsing models) and lexical knowledge (acquired from distributional semantics models referred to as vector space models) to cluster user utterances in coherent intent groups and induce explicit descriptions of the semantic components of intents,” Gkikas et al., para [0007]. The vectors (i.e., numerical representations) are created using semantic models.).  

As to claim 17, method claim 17 and system claim 7 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210103634, hereinafter referred to as Gkikas et al., in view of CA 3039759, hereinafter referred to as Miller-Brennan.

claim 2, Gkikas et al. discloses the system of claim 1, but not wherein the numerical representation created by the representation processor is a combination of multiple input representations for each relevant utterance. Miller-Brennan is cited to disclose wherein the numerical representation created by the representation processor is a combination of multiple input representations for each relevant utterance (“Furthermore term frequency-inverse document frequency (TF-IDF) may be applied to the words in order to give higher weight to words or phrases that are more salient. For example, many interactions may include all of the words in a standard script, and therefore these words or phrases might not be useful as features because they appear in almost every interaction. Instead, words or phrases that appear less frequently may provide more information about the content of an interaction. TF-IDF analysis provides a metric of the saliency of a word or phrase, and therefore may be used in combination with the above word2vec vectors in order to, for example, increase the weights of more salient words when generating features identifying topics or concepts detected within the interactions,” Miller-Brennan, para [00106]-[00108]. A combination of TF-IDF and Word2Vec representations is used, as described in para [0049] of the applicant’s specification.). Miller-Brennan benefits Gkikas et al. by incorporating auktomatic quality management into the conversational customer service sytem of Gkikas et al. (Miller-Brennan, para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Gkikas et al. with those of Miller-Brennan to extend the services of the conversational customer service system of Gkikas et al.  
As to claim 12, method claim 12 and system claim 2 are related as system and method of using same, with each claimed element’s function corresponding to the system. .

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210103634, hereinafter referred to as Gkikas et al., in view of US 8180760, hereinafter referred to as Carver et al.

Regarding claim 3, Gkikas et al. discloses the system of claim 1, but not further comprising a refinement processor, wherein the refinement processor performs duplicate detection on all pair combinations in an original cluster, wherein duplicates remain in the original cluster and non-duplicates are placed in a different cluster. Carver et al. is cited to disclose further comprising a refinement processor, wherein the refinement processor performs duplicate detection on all pair combinations in an original cluster, wherein duplicates remain in the original cluster and non-duplicates are placed in a different cluster (“A single link hierarchical agglomerative clustering (HAC) algorithm can be applied to the list of pairs of keywords to form single link clusters where each keyword is linked to another keyword if the two keywords belong to a pair and the
distance between the two keywords is less than a threshold. A complete link HAC algorithm can be applied to each of the single link clusters, in which the distance of all pairs within the cluster is calculated and a keyword remains in the cluster when its distance to every other keyword in that cluster is less than a threshold. Otherwise, the keyword can be removed from the original single link cluster and added to another
cluster or used to start a new cluster,” Carver et al., col. 1, lines 56-67.). Miller-Brennan benefits Gkikas et al. by allowing appropriate advertisements to be displayed to a customer if there is a “near” match to a customer’s query (Miller-Brennan, col. 1, lines 30-32). Therefore, it would be obvious for one skilled in the art to combine the teachings of Gkikas et al. with those of Miller-Brennan to extend the services of the conversational customer service system of Gkikas et al.  
As to claim 13, method claim 13 and system claim 3 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210103634, hereinafter referred to as Gkikas et al., in view of US 20200311738, hereinafter referred to as Gupta et al.

Regarding claim 5, Gkikas et al. discloses the system of claim 4, but not wherein the conversation data comprises conversations between customers and agents composed of customer utterances and agent utterances and the intelligent pre-processor removes agent utterances and searches for an indicator phrase in the customer utterances. Gupta et al. is cited to disclose wherein the conversation data comprises conversations between customers and agents composed of customer utterances and agent utterances (Gupta et al., fig. 3B, shows agent and customer utterances.) and the intelligent pre-The computing device is configured to pre-process the data sets representative of customer questions using one or more filters, thereby producing pre-processed data sets representative of customer questions. The computing device is configured to extract, from the pre-processed data sets representative of customer questions, a set of customer expression data sets. The computing device is configured to group the customer expression data sets into a set of clusters, each cluster representing one customer intent data set, each customer intent data set corresponding to one or more customer expression data sets. The computing device is configured to store the customer intent data sets and the customer expression data sets in the one or more structured databases, the one or more structured databases in electronic communication with the computing device,” Gupta et al., para [0015]. The customer utterances are extracted, and thus, the agent and customer utterances are separated from one another. And, “In some embodiments, pre-processing includes filtering for at least one of (i) specific textual words or phrases,” Gupta et al., para [0012]. The specific textual words/phrases are indicator/intent phrases.). Gupta et al. benefits Gkikas et al. by discovering queries from free form chat conversation that does not require any prior knowledge of taxonomy and fixed set of query category classes (Gupta et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Gkikas et al. with those of Gupta et al. to improve the efficiency of the conversational customer service system of Gkikas et al.  


As to claim 15, method claim 15 and system claim 5 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Regarding claim 6, Gkikas et al., as modified by Gupta et al., discloses the system of claim 5, wherein the intelligent pre-processor extracts utterances including the indicator phrase and sends the extracted utterances to the representation processor (“FIG. 2D is a visual diagram 240 of agglomerative clustering, according to an illustrative embodiment of the invention. This is an illustrative diagram of the question space, with each question represented as a point marked by the symbol X. The position of each question (the point) comes from the vector representation of the question,” Gupta et al., para [0050].).  

As to claim 16, method claim 16 and system claim 6 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Claims 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210103634, hereinafter referred to as Gkikas et al., in view of CN 111061839, hereinafter referred to as Document 1.

Regarding claim 8, Gkikas et al. discloses the system of claim 1, but not wherein the clustering processor utilizes at least one of K-means, Louvain, and DEC algorithms to perform clustering. Document 1 is cited to disclose wherein the clustering processor utilizes at least one of K-means, Louvain, and DEC algorithms to perform clustering (  “…retaining all nouns in the document D0, and the sent2vec model for calculating the characteristic vector of each noun, and using K-means clustering method to obtain m clustering centre (m is 1-3, suitably generally increase with document length) is represented as (C0, ..., Cm), wherein cm is a word vector represented by the sent2vec model,” Document 1, step S44.). Document 1 benefits Gkikas et al. by providing a keyword generation method and system based on document semantic representation, which have high accuracy, high semantic relevance, strong semantic divergence, wide coverage, and better complementarity of the keyword extraction, distribution and generation methods (Document 1, Background). Therefore, it would be obvious for one skilled in the art to combine the teachings of Gkikas et al. with those of Document 1 to improve the services of the conversational customer service system of Gkikas et al.   
As to claim 18, method claim 18 and system claim 8 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 18 is similarly rejected under the same rationale as applied above 

Regarding claim 9, Gkikas et al., as modified by Document 1, discloses the system of claim 8, wherein the clustering processor outputs noisy clusters and a refinement processor operates on the noisy clusters to create refined clusters (“noise reduction, only the document retention of verb, noun and adjective in document D, which is recorded as a file D0,” Document 1, step S42.).  

As to claim 19, method claim 19 and system claim 9 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Gkikas et al., fig. 9A, teaches memory and a processor. And, Gkikas et al., para [0154], teaches CRM.

Regarding claim 10, Gkikas et al., as modified by Document 1, discloses the system of claim 9, wherein the refinement processor utilizes predicate-object extraction to create the refined clusters (“noise reduction, only the document retention of verb, noun and adjective in document D, which is recorded as a file D0,” Document 1, step S42.).

Conclusion
Other related prior art are listed in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659